Per Curiam.
— This was an action to recover damages for tbe breach of an alleged contract of employment. Tbe case was tried to tbe court without a jury. Tbe court found upon tbe evidence that a definite contract bad been entered into between tbe parties and breached by tbe defendant. A judgment for $300 damages was entered for tbe plaintiff. Tbe defendant has appealed.
Tbe only question presented here, as below, is one of fact, and is whether a definite contract was entered into. We have carefully read tbe record and are not convinced that tbe trial court was in error. A review of tbe evidence is unnecessary.
judgment affirmed.